Citation Nr: 9905412	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active service with the United States Coast 
Guard from February 1992 to February 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1995 rating action, in which the veteran was service 
connected for intervertebral disc syndrome, and assigned a 10 
percent disability evaluation for that condition.  In June 
1995, the veteran expressed his disagreement with the 
disability rating he had been assigned, and a statement of 
the case was issued later that month.  In February 1996, the 
veteran perfected his appeal when he submitted to the RO a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  

On the VA Form 9 submitted by the veteran in June 1995, he 
expressed a desire to appear at a hearing before a member of 
the Board, as well as before a hearing officer at the RO.  
The veteran failed to appear at a hearing scheduled by the RO 
in May 1996, but it remained unclear whether he still desired 
to appear at a hearing before the Board.  In an August 1998 
letter from the Board, he was asked to clarify his desires in 
this regard.  He was also advised that, if he did not 
respond, a hearing would be scheduled before a member of the 
Board in Washington, DC.  No response was received from the 
veteran, and a hearing in Washington was eventually scheduled 
to take place in January 1999.  As with the hearing that had 
been scheduled at the RO, however, the veteran failed to 
report for it.  The service organization representing the 
veteran prepared an Informal Hearing Presentation on the 
veteran's behalf, dated January 4, 1999.  


REMAND

A review of the record reflects that the veteran was 
temporarily retired from the Coast Guard in February 1995, 
due to intervertebral disc syndrome which was described, in 
the report of the Coast Guard Central Physical Evaluation 
Board Findings and Recommended Disposition, as 40 percent 
disabling.  Shortly thereafter, the veteran filed a claim for 
VA benefits based on that disability.  Following an 
examination conducted for VA purposes in March 1995, the 
veteran was service connected for intervertebral disc 
syndrome, and was assigned a disability evaluation of 10 
percent.  He subsequently perfected an appeal with respect to 
this rating. 

When examined in connection with this claim in 1995, the 
veteran indicated that he had back pain that was worse on 
cold days, or when sitting or standing for long periods.  The 
examiner remarked that the veteran had a slightly decreased 
range of motion "on flexion on right lateral bending."  The 
extent to which this deviated from normal, however, was not 
described and, although left lateral bending was 
characterized as full, the range of motion of the veteran's 
spine in other planes was not described.  In addition, as 
this examination took place before September 1995, the 
examining physician did not address those considerations 
raised by the Court of Veterans Appeals ion, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  The Court indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See DeLuca, supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
VAOPGCPREC 36-97 (Dec. 12, 1997), discussing DeLuca and 
Spurgeon, and holding that  38 C.F.R. §§ 4.40 and 4.45 must 
be considered in evaluating a rating for intervertebral disc 
syndrome.  Since the examination reports currently of record 
do not address the considerations discussed by the Court in 
the DeLuca decision, it will be necessary to remand the 
veteran's appeal for additional examination.

Although the delay in obtaining a final decision is 
regrettable, under the circumstances described above, this 
case is remanded to the RO for the following:

1.  The veteran should be contacted and asked to 
identify those places at which he has received 
treatment for his low back disability since 1995.  
After obtaining any authorization as may be 
appropriate, the RO should attempt to secure, and 
associate with the claims file, copies of the 
records identified by the veteran. 

2.  The veteran should then be scheduled for an 
examination to evaluate the nature and extent of 
his back disability.  All indicated tests, and any 
consultations deemed necessary, should be 
accomplished.  In addition, all examination reports 
should fully set forth the current complaints, 
pertinent clinical findings, and diagnoses 
affecting the spine.  Moreover, the extent of any 
impairment attributable to intervertebral disc 
syndrome affecting this anatomical area should be 
set forth, together with whether there is any 
functional loss in this area due to weakened 
movement, excess fatigability, incoordination, or 
pain on use.  The examiner should also state 
whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
his visible behavior.  Any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss, as per the DeLuca 
precedent, supra, and specific findings should be 
made regarding range of motion of the lumbar and 
dorsal spine, to include the extent to which that 
motion deviates from normal.  The level of pain on 
motion should also be described, and the examiner 
should comment on whether in his or her opinion, 
the veteran has mild, moderate, severe, or 
pronounced recurring attacks of intervertebral disc 
syndrome, if at all.  All opinions expressed should 
be supported by reference to pertinent evidence.  
Before evaluating the veteran, the examiner should 
review the claims folder, to include this Remand, 
and a notation to the effect that this review of 
the record was accomplished should be included as 
part of any examination report.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

4.  Upon completion of the development of the 
record requested by the Board and any other 
development as may be deemed appropriate by the RO, 
the RO should enter its determination regarding the 
veteran's claim for an increased rating for his 
back disability.  If this decision results in an 
increased rating, the veteran should be asked 
whether that satisfies his appeal.  If he replies 
in the negative, or not at all, or if it is 
determined that no increased rating is warranted, 
he and his accredited representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case, and 
which includes and addresses the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The veteran and his 
representative should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

No inference should be drawn regarding the final disposition 
of the claim as a result of this action, and the veteran need 
take no further action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


